This is a proceeding to review an order and award of the Industrial Commission entered on June 30, 1932. The respondent was employed by petitioner, Victor Mead, contractor, as an assistant carpenter in wrecking and rebuilding certain buildings in Oklahoma City, and, while carrying timber, fell across the sleepers of a building, injuring the right side of his chest and shoulder. The injury was compensable. The Commission found that by reason of this accidental injury respondent was temporarily *Page 116 
totally disabled from the performance of ordinary manual labor; that he was suffering from a permanent partial disability, and that his wage-earning capacity by reason of said permanent partial disability had decreased in the same employment or otherwise from $4 to $2 per day. The Commission made its award for compensation in accordance with said findings.
The only question presented for the consideration of this court is whether or not the findings and award of the State Industrial Commission are supported by competent evidence. It would serve no useful purpose to set out in detail any of this evidence. An examination of the record shows that there is competent evidence, including expert testimony, to support the findings and award of the Industrial Commission. The Industrial Commission is the finder of the facts. This court does not weigh conflicting evidence in industrial cases.
Award affirmed.
CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. LESTER, C. J., absent.
Note. — See under (1) annotation in L. R. A. 1916A, 266: L. R. A. 1917D, 186; 28 R. C. L. 812, 828, 829; R. C. L. Pocket Part, title "Workmen's Compensation" § 116.